
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


AGREEMENT TO VOTE SHARES

        THIS AGREEMENT TO VOTE SHARES, dated as of March 31, 2003 (the
"Agreement"), between EVERGREEN RESOURCES, INC., a Colorado corporation
("Evergreen"), and YORKTOWN ENERGY PARTNERS III, L. P., as a shareholder (the
"Shareholder") of Carbon Energy Corporation, a Colorado corporation ("Carbon");

RECITALS:

        Evergreen, Evergreen Merger Corporation ("Merger Sub") and Carbon have
entered into an Agreement and Plan of Reorganization dated this date (as the
same may be amended or supplemented, the "Merger Agreement") providing for the
merger of Merger Sub into Carbon (the "Merger"), upon the terms and subject to
the conditions set forth in the Merger Agreement. Capitalized terms used but not
defined herein shall have the meanings set forth in the Merger Agreement.

        The Shareholder is the largest shareholder of Carbon, owning of record
and beneficially 4,500,000 shares of Carbon common stock, which represents
approximately 73.2% of the issued and outstanding shares of Carbon common stock
(the "Existing Shares" and, together with any shares of Carbon common stock
acquired after the date hereof, the "Shares").

        As an inducement and a condition to entering into the Merger Agreement,
Evergreen has required that the Shareholder enter into this Agreement.

        The Shareholder and Evergreen desire to set forth their agreement with
respect to the voting of the Shares in connection with the Merger upon the terms
and subject to the conditions set forth herein.

        Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to them in the Merger Agreement.

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    Agreement to Vote.    The Shareholder agrees that, from and after
the date hereof and until this Agreement shall have been terminated in
accordance with Section 5, at any meeting of the holders of Carbon common stock,
however called, or in connection with any written consent of the holders of
Carbon common stock, the Shareholder shall vote (or cause to be voted) the
Shares (i) in favor of adoption and approval of the Merger Agreement and the
Plan of Merger included as a part of the Merger Agreement and approval of each
of the other actions contemplated by the Merger Agreement and (ii) except as
otherwise agreed to in writing in advance by Evergreen, against the following
actions (other than the Merger and the transactions contemplated by the Merger
Agreement): (A) any extraordinary corporate transaction, such as a merger,
consolidation, share exchange or other business combination involving Carbon or
any subsidiary of Carbon, (B) a sale, lease or transfer of a material amount of
assets of Carbon or any subsidiary of Carbon, or a reorganization,
recapitalization, dissolution or liquidation of Carbon or any subsidiary of
Carbon; (C) any change in a majority of the persons who constitute the Board of
Directors of Carbon; (D) any material amendment of the Articles of Incorporation
or Bylaws of Carbon; or (E) any other action involving Carbon or any subsidiary
of Carbon which results in the breach by Carbon of a representation, warranty or
covenant in the Merger Agreement or which has the effect of impeding,
interfering with, delaying, postponing, or impairing the ability of Carbon to
consummate the Merger or the transactions contemplated in the Merger Agreement.
The Shareholder shall not enter into any agreement or understanding with any
person or entity prior to the termination of this Agreement to vote the Shares
in any manner inconsistent herewith. Notwithstanding the foregoing, nothing
contained herein shall be construed to require the Shareholder, or any Person
controlled by the Shareholder, to take any action or fail to take any action
that the Shareholder or such Person determines in good faith, after consulting
with legal counsel, would be in violation of any applicable law or legal duty.

--------------------------------------------------------------------------------


        2.    Retention of Shares.    The Shareholder agrees that he or she will
not, prior to termination of this Agreement in accordance with Section 5, convey
or otherwise transfer or dispose of any of the Shares, or any interest therein,
including the right to vote any Shares, except (1) for Shares transferred in
connection with the so-called "cashless exercise" of Stock Options to the extent
permitted by the Carbon's 1999 Stock Option Plan and (2) with the consent of
Evergreen (which consent shall not be unreasonably withheld).

        3.    Representations and Warranties.    The Shareholder represents and
warrants that it has the power, acting individually, to vote the Existing Shares
without restriction or limitation, that no other person has any right to vote
the Existing Shares by agreement, by operation of law or otherwise, and that the
Existing Shares are not subject to any restriction, encumbrance or rights which
would give any other person the right or power to vote all or any of the Shares.

        4.    Acknowledgment.    The Shareholder acknowledges that Evergreen has
agreed to enter into the Merger Agreement partially in reliance on the
obligations herein of the Shareholder, and that the Shareholder's execution of
this Agreement was a material inducement to Evergreen's execution of the Merger
Agreement. The Shareholder further acknowledges that damages may not be an
adequate remedy in the event that the Shareholder breaches this Agreement, and
that such a breach will cause irreparable harm to Evergreen for which there will
be no adequate remedy at law. Accordingly, Evergreen shall be entitled, in
addition to its other remedies at law, to specific performance of this Agreement
if the Shareholder shall refuse to comply with his or her obligations hereunder.

        5.    Termination.    Except as to the covenants in Section 6, this
Agreement shall terminate at the Effective Time of the Merger or earlier date of
termination of the Merger Agreement in accordance with its terms.

        6.    Shareholder Covenant Not to Sue.    Shareholder acknowledges and
represents that no promises or representations have been made by Evergreen, or
by any officer, director or employee of Evergreen, with respect to the future
performance or price of Evergreen stock, and that the price of Evergreen stock
may decrease in the future. Accordingly, Shareholder hereby covenants and agrees
not to sue or bring any action, whether judicial or administrative, in law or in
equity, against Evergreen or any of its officers, directors or employees, with
respect to or relating to any future performance of Evergreen stock or any
decrease in the price or value of Evergreen stock, except to the extent (and
solely to the extent) such suit or action is based on any disclosure in
Securities Documents of Evergreen, or on any failure to disclose information
required to be disclosed under the Securities Laws. Shareholder acknowledges and
represents that all rights under the Merger Agreement terminate at the Effective
Time except for covenants which by their terms are to be performed following the
Effective Time. In the event that any suit or action is brought in violation of
the provisions of this Section 6, such provisions may be pleaded as a defense or
by way of counterclaim or cross-claim. Shareholder shall indemnify Evergreen,
and its officers, directors and employees, against any and all claims, losses,
costs and demands arising out of or resulting from Shareholder's breach of any
covenant in this Section 6, including without limitation reimbursement of all
attorneys' fees and other costs of litigation. Any such indemnity obligations of
shareholder shall be payable by Shareholder to the indemnitee immediately upon
demand.

        7.    Binding on Successors.    The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and the heirs, successors and assigns of the Shareholder and the successors and
assigns of Evergreen. No party hereto may assign any rights or obligations
hereunder to any other person, except upon the prior written consent of each
other party.

        8.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without regard
to the principles of conflicts of laws.

        [Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have executed or caused this Agreement to be executed in counterparts,
all as of the day and year first above written.

    EVERGREEN RESOURCES, INC.
 
 
By:


--------------------------------------------------------------------------------

Kevin R. Collins
Executive Vice President—Finance
CFO and Treasurer
 
 
SHAREHOLDER:
 
 
YORKTOWN ENERGY PARTNERS III, L. P.
 
 
By:
YORKTOWN III COMPANY LLC,
As General Partner
 
 
By:


--------------------------------------------------------------------------------

Bryan H. Lawrence, Managing Member

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

